DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,069,643 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 45 is objected to because of the following informalities:
Update claim dependency from claim 1 to claim 18 since claim 18 is the method claim.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Regarding claim 11, Applicant alleges that prior art(s) of record do not disclose amended limitations “(2) a first image having first user selectable icons representing streamable video media available from and/or obtained from at least one of the first 
Claims 1-10 and 18-44 are allowed.  Claim 45 will be allowed upon fixing minor informalities as mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,650,361 to Wong (“Wong”) in view of US PG Pub 2009/0178079 to Derrenberger (“Derrenberger) and US PG Pub 2002/0067376 to Martin (“Martin”).
Regarding claim 11, “A digital system, comprising: at least one interface configured to receive media data for presentation on a television display” reads on the set top box (digital media device) that controls what media content are shown on the associated display device (5:47-50) disclosed by Wong and represented in Fig. 1 (elements 13, 14).  Wong further discloses (5:39-50) that the STB outputs video programs signal to the television,
As to “wherein the one or more processors are configured to provide one or more signals for displaying, via the television display…” Wong discloses (9:39-48) that the STB provides service icons on the GUI presented on the display device as presented in Fig. 6, where (7:59-8:5; 9:7-16) user can select a service application icon using a remote control device as represented in Fig. 1 (element 20).  Wong further discloses (15:65-16:10) that the user’s selection signal is transmitted to access pertinent content from the Internet source.  Wong also discloses (15:65-16:10; 17:51-18:7) that the STB transmits user’s selection signal to access, via Gateway, pertinent content from the Internet source.
Wong meets all the limitations of the claim except “one or more processors in communication with the memory and the at least one interface, wherein the one or more processors are configured to provide one or more signals for displaying, via the television display, (1) a composite image interface 
Combination of Wong and Derrenberger meets all the limitations of the claim except “memory that locally stores at least a first media application for streaming media from a first server associated with a first service provider, and a second media application for streaming media from a second server associated with a second service provider.”  However, Martin discloses (¶0024) that the display device displays plurality of applications, where the application code for the application is stored locally in the device, where (¶0032, ¶0033) the content/media for the associated applications are obtained from different providers such as headend server, VOD server, PVR, DVD player, etc.  
As to “(2) a first image having first user selectable icons representing streamable video media available from and/or obtained from at least one of the first service provider or the second service provider” Martin discloses (¶0024, 
As to “(3) in response to a selection of one of the first user selectable icons, a second image having media associated with the selected one of the first user selectable icons and one or more second user selectable icons representing streamable video media available form and/or obtained from the at least one of the first service provider or second service provider” Martin discloses (¶0024-¶0026) that upon selecting one of the application icons, audio/video content associated with the application icon is delivered from the portal such as TV broadcaster/station or locally stored content on PVR as represented in Fig. 1A (element 104).  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Wong and Derrenberger’s systems by storing applications locally, displaying/selecting an application and obtaining media associated with the application from the service provider as taught by Martin in order to provide an interface that provides simple and intuitive access to the wide variety of services currently offered in communications systems (¶0004).

Regarding claim 12, “The digital system of claim 11, wherein the second image includes a respective image corresponding to the selected one of the first user selectable icons overlaid on or inserted into the composite image” combination of Derrenberger and Martin teaches this limitation, where 

Regarding claim 13, “The digital system of claim 11, wherein the second image is a second composite image” combination of Derrenberger and Martin teaches this limitation, where Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0076) the channel video data and the program guide application information are displayed at the same time as represented in Fig. 1, and Martin discloses (¶0024-¶0026) that upon selecting one of the application icons, audio/video content associated with the application icon is delivered on the TV screen as represented in Fig. 1A (element 104).  

Regarding claim 14, “The digital system of claim 12, wherein the respective image is part of video displayed by the television display” Wong discloses (9:7-38) that upon user’s selection of a title from the playlist icon, the 

Regarding claim 15, “The digital system of claim 11, wherein the first user selectable icons are selectable to control programming provided by the digital system” Wong discloses (9:39-48) that the STB provides service icons on the GUI presented on the display device as presented in Fig. 6, where (7:59-8:5; 9:7-16) user can select a service application icon using a remote control device as represented in Fig. 1 (element 20).

Regarding claim 16, “The digital system of claim 11, wherein the at least one interface includes: a first interface that receives the media data from at least one media source; and a second interface that communicates with the media delivery device configured to provide the one or more media applications and access to the media available from the first and second service providers” Wong discloses (5:39-50) that the STB outputs video programs signal to the television, where (6:24-29) the STB communicates over a network with a Gateway over, which is different from the programming source as represented in Fig. 1, Derrenberger discloses (¶0026) that the communication interface obtains content over the Internet while the tuner receives media content as represented in Fig. 2 (elements 1105, 1113).

claim 17, “The digital system of claim 11, wherein the first user selectable icons represent media displayable by the television display” Wong discloses (15:65-16:10) that the user’s selection signal is transmitted to access pertinent content from the Internet source to be displayed on the television.

Allowable Subject Matter
Claims 1-10 and 18-44 are allowed in view of Applicant’s amendments/arguments filed on 03/24/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a system comprising: … “provide a first signal for displaying, via a television display, a first composite image, wherein the first composite image represents (1) one or more icons for accessing, via the local wireless network, media from at least one media device at a user premises, (2) the first media application for establishing bi-directional communication with a first remote server associated with a first service provider, and (3) the second media application for establishing bi-directional communication with a second remote server associated with a second service provider, a second signal for displaying, via the television display, an image having first user selectable icons representing streamable video media available from and/or obtained from at least one of the first service provider or the second service provider, and a third signal, in response to a selection of one of the first user selectable icons, for displaying via the television display a second composite image having media associated with the selected one of the first user selectable icons and one or more second user selectable icons representing streamable video media available from and/or obtained from the at least one of the first service provider or second service provider” as recited in 
Claim 45 will be allowed upon fixing minor informalities as mentioned in Claim Objections section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425